Case: 1:17-cv-00783-WOB-KLL Doc #: 34 Filed: 04/15/19 Page: 1 of 2 PAGEID #: 231




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

 S&S HOLDCO, INC.,                                   Case No. 1: 17-cv-00783

                                 Plaintiff,          Judge William 0. Bertelsman

 v.
                                                     ORDER OF SUBSTITUTION
 THREE RIVERS PROVIDER
 NETWORK, INC.,

                                Defendant.


         Pursuant to the stipulation of the parties (doc. 32) the Court hereby orders as follows:

      1. S&S Holdco, Inc. ("Holdco"), is substituted in place of S&S Healthcare Strategies, Ltd.

         ("Healthcare) as the party plaintiff and counterclaim defendant, and the case caption on

         all future filings shall be amended accordingly. See Fed. R. Civ. P. 25(a)(l).

      2. Notwithstanding the substitution, Healthcare shall remain subject to and obligated by all

         federal and local rules of civil procedure regarding discovery as if Healthcare had

         remained a party to this litigation, including but not limited to Civil Rules 26 through 37.

         Healthcare shall also remain subject to the jurisdiction and rulings of the Court regarding

         discovery directed to Healthcare, as if Healthcare had remained a party to this litigation.

      3. Notwithstanding the substitution, both Healthcare and Holdco will be named on any jury

         verdict forms as counterclaim defendants and/or responsible parties with respect to Three

         Rivers Provider Network, Inc.' s, counterclaims.

      4. Following waiver or exhaustion of any appeal rights and any rights of setoff, Holdco and

         Healthcare shall be jointly and severally liable for any final judgment obtained by Three

         Rivers Provider Network, Inc., arising out of claims asserted in this case.
Case: 1:17-cv-00783-WOB-KLL Doc #: 34 Filed: 04/15/19 Page: 2 of 2 PAGEID #: 232




   SO ORDERED.




                                         2
